 

Exhibit 10.2

 

ASSIGNMENT OF

MASTER CREDIT FACILITY AGREEMENT

AND OTHER LOAN DOCUMENTS

 

The undersigned (“Assignor”) hereby assigns to Fannie Mae, the corporation duly
organized under the Federal National Mortgage Association Charter Act, as
amended, 12 U.S.C. §1716 et seq. and duly organized and existing under the laws
of the United States, all right, title and interest of Assignor in and to all of
the loan documents (the “Loan Documents”), including but not limited to the Loan
Documents listed on Exhibit A hereto, executed in connection with the credit
facility (the “Facility”), pursuant to that certain Master Credit Facility
Agreement dated as of April 30, 2018 (as the same may be amended, restated or
otherwise modified or supplemented from time to time, the “Master Agreement”) by
and between (i) Assignor, and (ii) (a) BR METROWEST, LLC, (b) BRG FNMA SHELF 1,
LLC, (c) BRG FNMA SHELF 2, LLC, (d) BRG FNMA SHELF 3, LLC, (e) BRG FNMA SHELF 4,
LLC, (f) BRG FNMA SHELF 5, LLC, (g) BRG FNMA SHELF 6, LLC, (h) BRG FNMA SHELF 7,
LLC, (i) BRG FNMA SHELF 8, LLC, (j) BRG FNMA SHELF 9, LLC, and (k) BRG FNMA
SHELF 10, LLC, each a Delaware limited liability company (individually and
collectively, “Borrower”), as evidenced by one or more promissory notes entitled
Multifamily Note (and any addenda thereto) and secured by various Multifamily
Mortgages or Deeds of Trust or Deeds to Secure Debt (and any riders, addenda or
exhibits thereto). Fannie Mae does not hereby assume (i) any of the obligations
of Lender (once an agreement is made for Lender to make a Future Advance) under
the Master Agreement to make Future Advances or (ii) any of the obligations of
Lender which are servicing obligations delegated to Lender as servicer of the
Advances.

 

This Assignment is given in connection with, and in consideration of, Fannie
Mae’s purchase of one or more Advances made pursuant to the Master Agreement by
Assignor to Borrower, and for other good and valuable consideration, the receipt
and sufficiency of which are acknowledged.

 

Capitalized terms and phrases not defined herein shall have the same meaning
ascribed to them in the Master Agreement.

 

This Assignment is effective as of April 30, 2018.

 

[Remainder of page intentionally left blank.]

 

Assignment of Master Credit Facility
Agreement and Other Loan DocumentsForm 6402.MCFAPage 1Fannie Mae06-16© 2016
Fannie Mae

 

 

 

IN WITNESS WHEREOF, Assignor has caused this Assignment to be duly executed,
sealed and delivered.

 

  ASSIGNOR:       WALKER & DUNLOP, LLC, a Delaware limited liability company    
      By: /s/ Holly Davis (SEAL)   Name: Holly Davis     Title: Assistant Vice
President  

 

Assignment of Master Credit Facility
Agreement and Other Loan DocumentsForm 6402.MCFAPage S-1Fannie Mae06-16© 2016
Fannie Mae

 

 

EXHIBIT A

 

*All documents are dated as of April 30, 2018.

 

1.Master Credit Facility Agreement by and between Borrower and Assignor.

 

2.Guaranty of Non-Recourse Obligations by Bluerock Residential Growth REIT,
Inc., a Maryland corporation.

 

3.Environmental Indemnity Agreement by Borrower.

 

4.Assignment of Management Agreement among Borrower, Assignor, and Carroll
Management Group, LLC, a Georgia limited liability company.

 

5.Any and all other documents executed now or in the future in connection with
the Advances and the Master Credit Facility Agreement.

 

Assignment of Master Credit Facility
Agreement and Other Loan DocumentsForm 6402.MCFAPage A-1Fannie Mae06-16© 2016
Fannie Mae

 